STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

JESSICA         MECHE                                                                        NO.     2022       CW    0270

VERSUS


USAA    CASUALTY               INSURANCE
COMPANY,             FARRAH        BENEDETTO,
GEICO       CASUALTY            COMPANY                                                            MARCH    1$,       2022




In    Re:            USAA  Casualty Insurance Company and                                         Farrah    Benedetto,

                     applying for supervisory writs, 19th                                         Judicial        District
                     Court,          Parish         of   East      Baton       Rouge,       No.    661762.




BEFORE:              MCDONALD,           LANIER,          AND      WOLFE,       JJ.


        WRIT             DENIED.                  The          criteria          set         forth        in         Herlitz
Construction                Co.,        Inc.      v.     Hotel         Investors        of    New     Iberia,          Inc.,
396    So. 2d        878 (      La.     1981) (        per     curiam),         are    not    met.



                                                                  WIL
                                                                  EW


        McDonald,                J.,     concurs             in    part        and     dissents        in       part.         I
concur          in       the    denial         of      the     writ      as    to     the    motion        in    limine.
However,             I     dissent           in        part       and     would         grant       the     motion           to
continue             the       trial.        A      continuance               shall     be    granted       if       at   the
time        a    case           is      to     be        tried,          the  party   applying  for   the
continuance                shows       that       he     has      been    unable,  with the  exercise  of

due    diligence,               to     obtain       evidence material                  to    his    case.




COURT       OF APPEAL,               FIRST     CIRCUIT




      DEPUTY             CLEVK     OF    COURT
                FOR       THE    COURT